PER CURIAM.
Pearl B. Matthews appeals the district court’s orders denying her motions filed under Fed.R.Civ.P. 60(b), in which she sought to vacate the court’s prior orders in this foreclosure action by the government. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Matthews, No. CA-95-137-5-BO (E.D.N.C. Nov. 5, 2001; Apr. 15, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.